Exhibit 10.2

 

PROMISSORY NOTE

 

 

June 10, 2008

$4,000,000

Ada, Michigan

 

FOR VALUE RECEIVED, the undersigned, INTERLEUKIN GENETICS, INC., a Delaware
corporation, of 135 Beaver Street, 2nd Floor, Waltham, Massachusetts 02452 (the
“Company”), promises to pay to PYXIS INNOVATIONS INC., a Delaware corporation,
of 7575 Fulton Street East, Ada, Michigan 49355-0001 (“Payee”), the principal
amount of $4,000,000 and interest on the unpaid principal balance at the per
annum rate equal to the Index Rate until maturity (adjusted on the first day of
each calendar quarter to the Index Rate in effect on the date of adjustment) and
the Index Rate plus 2% (adjusted on the first day of each calendar quarter to
the Index Rate in effect on the date of adjustment)  percent per annum after
maturity.  As used in this Note, “Index Rate” means the “Prime Rate” listed in
the Money Rates section of the Wall Street Journal.

 

The principal of this Note shall be paid in full on August 16, 2011.  Accrued
interest shall be paid on first day of each calendar quarter until the principal
balance shall be paid in full.

 

Prepayments.  The Company may not prepay the principal of this Note without the
prior written consent of the Payee, which may be given or withheld in the
Payee’s sole discretion.

 

Default and Acceleration.  Each of the following shall be an “event of default”
under this Note:  (1) if default occurs in the payment of principal or interest
under this Note or in the payment of any other indebtedness or obligation that
the Company now or in the future owes to Payee, as and when it shall be or
become due and payable; (2) if default occurs in the performance of any other
obligation to Payee under this Note, the Purchase Agreement (as defined below),
the Stock Purchase Agreement dated March 5, 2003, the Stock Purchase Agreement
dated August 17, 2006, or any other agreement that has been or in the future is
entered into between the Company and Payee, in each case as may be amended from
time to time, or if there occurs any other event of default under the Purchase
Agreement or any such other agreement; (3) if any warranty or representation
that the Company has made to Payee in any agreement, or if any financial
statement or other document given to Payee in connection with the transactions
contemplated by the Purchase Agreement, shall have been false in any material
respect; (4) if the Company dissolves, becomes insolvent, or makes an assignment
for the benefit of creditors; (5) if the Company defaults in the payment of any
other material indebtedness or performance of material obligations owed to any
other party or entity; or (6) a Change of Control of the Company.  Upon the
occurrence of any event of default, all or any part of the indebtedness
evidenced by this Note and all or any part of all other indebtedness and
obligations that the Company then owes to Payee shall, at the option of Payee,
become immediately due and payable without notice or demand.  If a voluntary or
involuntary case in bankruptcy, receivership or insolvency shall at any time be
begun by or against the Company or if any levy, writ of attachment, garnishment,
execution or similar process shall be issued against or placed upon any property
of the Company, then all such indebtedness shall automatically become
immediately due and payable.  All or any part of the indebtedness evidenced by
this Note also may become, or may be declared to be, immediately due and payable
under the terms and conditions contained in the Purchase Agreement or other
agreement that has been or in the future is entered into between the Company and
Payee upon the terms and to the extent provided therein.

 

“Change of Control” shall mean (a) a dissolution or liquidation of the Company,
(b) a merger or consolidation in which the Company is not the surviving
corporation, (c) a merger or share

 

--------------------------------------------------------------------------------


 

exchange in which the Company is the surviving corporation but after which the
stockholders of the Company immediately prior to such merger cease to own at
least 51% of the outstanding shares of the Company, (d) the sale, license, or
other transfer of substantially all of the assets of the Company, or (e) the
acquisition, sale, or transfer (other than a transaction involving primarily
shares held by Payee or its affiliates) of more than 50% of the outstanding
shares of the Company, whether by tender offer, similar transaction, or newly
issued stock (other than to Payee or its affiliates).

 

Agreement.  This Note is given under a certain Note Purchase Agreement, dated
October 23, 2002, as amended between Payee and the Company (the “Purchase
Agreement”), and Payee shall have all of the rights and powers set forth in the
Agreement as though they were set forth fully in this Note.

 

Conversion.  Payee has the right, at its option, at any time before the payment
in full of this Note, to convert a portion or all of the balance of this Note
into fully paid and nonassessable common stock of the Company.  The number of
shares of common stock into which the balance of this Note may be converted
(“Conversion Shares”) shall be determined by dividing the aggregate principal
amount to be converted, together with all accrued interest to the date of
conversion, by $5.6783 (the “Conversion Price”).  The Conversion Price is
subject to adjustment as follows:  if the Company (1) pays a dividend or makes a
distribution on its Common Stock in shares of its Common Stock; (2) subdivides
its outstanding shares of Common Stock into a greater number of shares;
(3) combines its outstanding shares of Common Stock into a smaller number of
shares; (4) makes a distribution on its Common Stock in shares of its capital
stock other than its Common Stock; or (5) issues by reclassification of its
Common Stock any shares of its capital stock; then the Conversion Price in
effect immediately prior to such action shall be proportionately adjusted so
that the Payee may receive the aggregate number and kind of shares of capital
stock of the Company that the Payee would have owned immediately following such
action if the Note had been converted immediately prior to such action.  Each
adjustment to the Conversion Price shall be effective immediately after the
record date in the case of a dividend or distribution and immediately after the
effective date in the case of a subdivision, combination, or reclassification.

 

Before Payee shall be entitled to convert some or all of the balance of this
Note into shares as provided above, it shall give written notice to the Company
of the election to convert, and shall state the amount of the balance to be
converted.  The Company shall, as soon as practicable thereafter, issue and
deliver to Payee a certificate for the number of shares of common stock to which
Payee shall be entitled.  Such conversion shall be deemed to have been made
immediately prior to the close of business on the date of Company’s receipt of
the notice from Payee, and Payee shall be treated for all purposes as the record
holder of such shares of stock as of such date.

 

No fractional shares of stock shall be issued upon conversion of this Note.  In
lieu of the Company issuing any fractional shares to Payee upon conversion, the
number of shares issued shall be rounded to the nearest whole number.  If the
entire balance of this Note is to be converted, then Payee shall surrender this
Note, duly endorsed, at the office of the Company.  If only a portion of the
balance of this Note is converted, then the balance of this Note shall be
reduced by the amount converted, with the remaining balance continuing as
outstanding under this Note.  Upon conversion, the Company shall, at its
expense, issue and deliver to Payee a certificate for the number of shares of
such stock to which Payee shall be entitled upon such conversion (bearing such
legends as are required by the Stock Purchase Agreement dated August 17, 2006),
together with any other securities and property to which Payee is entitled upon
such conversion under the terms of this Note.

 

In the event of: (a) any taking by the Company of a record of holders of any
class of securities of the Company for the purpose of determining holders
thereof who are entitled to receive any dividend or other distribution, or any
right to subscribe for, purchase, or otherwise acquire any  shares of

 

2

--------------------------------------------------------------------------------


 

stock of any class or any other securities or property, or to receive any other
right; or (b) any capital reorganization, any reclassification, or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all of the assets of the Company to any other person or any
consolidation or merger or similar change of control transaction involving the
Company; or (c) any voluntary or involuntary dissolution, liquidation, or
winding up of the Company; then the Company will mail to Payee at least ten days
prior to the earliest date specified therein, a notice specifying: (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution, or right, and the amount and character of such dividend,
distribution, or right; and (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation, or
winding up is expected to become effective and the record date for determining
stockholders entitled to vote thereon.

 

The Company shall, at all times reserve and keep available out of its authorized
but unissued shares of common stock solely for the purpose of effecting the full
conversion of the Note such number of its shares of common stock as shall from
time to time be sufficient to effect the conversion of the Note.  If at any time
the number of authorized by unissued shares of common stock shall not be
sufficient to effect the conversion of the entire outstanding principal amount
of this Note, in addition to such other remedies as shall be available to Payee,
the Company will use its best efforts to take such corporate action as may, in
the opinion of its counsel, be necessary to increase its authorized but unissued
shares of common stock to such number of shares as shall be sufficient for such
purposes.

 

Place and Application of Payments.  Each payment upon this Note shall be made at
Payee’s address set forth above or any other place that Payee directs in
writing.  Payee shall apply any payment upon it first to any expenses (including
expenses of collection) then due and payable to Payee, then to any unpaid late
charges, then to any accrued and unpaid interest under this Note and then to the
unpaid principal balance.  If the Company at any time owes Payee any
indebtedness or obligation in addition to the indebtedness that this Note
evidences, and if any indebtedness that the Company then owes to Payee is then
in default, then the Company shall not have any right to direct or designate the
particular indebtedness or obligation upon which any payment made by, or
collected from, the Company or from security shall be applied.  The Company
waives any such right and agrees that Payee shall determine, in its sole
discretion, the manner of application of any such payment, as between or among
such indebtedness and obligations.

 

Setoff.  Payee shall have the right at any time to set off any indebtedness that
this Note evidences and that is then due and payable against any indebtedness
that Payee then owes to the Company.

 

Remedies.  Payee shall have all rights and remedies that the law and any
agreement of the Company provide.  Any requirement of reasonable notice with
respect to any sale or other disposition of collateral shall be met if Payee
sends the notice at least ten days before the date of sale or other
disposition.  The Company shall reimburse Payee for any and all expenses,
including reasonable attorney fees and legal expenses, that Payee pays or incurs
in protecting and enforcing the rights of and obligations to Payee under any
provision of this Note.

 

Waivers.  A delay by Payee in the exercise of any right or remedy shall not be
considered a waiver of it.  A single or partial exercise by Payee of any right
or remedy shall not preclude any other or future exercise of it or the exercise
of any other right or remedy.  A waiver by Payee of any default or of any
provision of this Note shall not be effective unless it is in writing and signed
by Payee.  A waiver of any right or remedy on one occasion shall not be a waiver
of that right or remedy on any future occasion.

 

3

--------------------------------------------------------------------------------


 

The Company waives demand for payment, presentment, notice of dishonor and
protest of this Note and waives all defenses based on suretyship or impairment
of collateral.  The Company consents to any extension or postponement of time of
payment of this Note, to any substitution, exchange or release of all or any
part of any security given to secure it, to the addition of any party to it and
to the release, discharge, waiver, modification or suspension of any rights or
remedies against any person liable for the indebtedness that this Note
evidences.

 

General.  In this Note, “maturity” means the time when the entire remaining
unpaid principal balance shall be or shall become due and payable for any
reason, including acceleration as provided above.

 

Applicable Law and Jurisdiction.  This Note shall be governed by and interpreted
according to the laws of the State of Michigan, without giving effect to
conflict of laws rules.  The Company irrevocably agrees and consents that any
action against the Company for collection or enforcement of this Note may be
brought in any state or federal court that has subject matter jurisdiction and
is located in, or whose district includes, Kent County, Michigan, and that any
such court shall have personal jurisdiction and venue over the Company for
purposes of the action.

 

PAYEE AND OBLIGOR EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION, INCLUDING ANY CLAIM, COUNTERCLAIM, CROSS-CLAIM OR
THIRD-PARTY CLAIM (“CLAIM”), THAT IS BASED UPON, ARISES OUT OF OR RELATES TO
THIS NOTE OR THE INDEBTEDNESS THAT IT EVIDENCES, INCLUDING, WITHOUT LIMITATION,
ANY CLAIM THAT IS BASED UPON, ARISES OUT OF OR RELATES TO ANY ACTION OR INACTION
OF PAYEE IN CONNECTION WITH ANY ACCELERATION, ENFORCEMENT OR COLLECTION OF THIS
NOTE OR SUCH INDEBTEDNESS.

 

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

 

 

By

/s/ Lewis H. Bender

 

 

Lewis H. Bender

 

 

Chief Executive Officer

 

4

--------------------------------------------------------------------------------